Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 05/15/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/05/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.
 
Drawing Objection
The drawings submitted on 05/15/2020 are objected to because figures 1-5 are blurry.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.



Prior Arts

1.	Lin et al (US 20080258979), herein after Lin.

Regarding independent claim 1,
Lin discloses an antenna arrangement comprising:
a substrate (a substrate 110, Fig 1);
a ground plane (a ground element 130);
a driving element (a transmission element 120, Fig 1) proximate to the substrate and electrically connected to the ground plane, the driving element including a feed point (a feed point F10, Fig 1) for receiving an input current signal;
a first parasitic element (a section 142, Fig 1) electrically connected to the driving element;
a second parasitic element (a section 141, Fig 2);
a third parasitic element (a section 143, Fig 1) electrically connected to the second parasitic element via a third shorting bar (a section S1433, Fig 1);
a fourth parasitic element (a section 160, Fig 1) electrically separated from the first, second and third parasitic elements.
Lin does not teach:
the first parasitic element (the section 142) electrically connected to the driving element via a first shorting bar;
the second parasitic element (the section 141) longer than the first parasitic element and electrically connected to the driving element via a second shorting bar;

[AltContent: arrow][AltContent: textbox (S1433)][AltContent: arrow][AltContent: textbox (F10)][AltContent: textbox (Lin (US 20080258979))]
    PNG
    media_image1.png
    751
    675
    media_image1.png
    Greyscale

Regarding independent claim 17,
Lin discloses an antenna assembly comprising:
a ground plane (a ground element 130);
a substrate (a substrate 110, Fig 1); and

wherein the substrate has an antenna arrangement disposed thereon and comprising:
a first parasitic element (a section 142, Fig 1);
a second parasitic element (a section 141, Fig 2);
a third parasitic element (a section 143, Fig 1) electrically connected to the second parasitic element via a third shorting bar (a section S1433, Fig 1); and
a fourth parasitic element (a section 160, Fig 1) electrically separated from the first, second and third parasitic elements;
wherein the first parasitic element, the second parasitic element, the third parasitic element, and the fourth parasitic element each have a different length to cause the antenna arrangement to have a multi-resonant response to the input current signal received at the feed point (paragraph [0025]).
Lin does not teach:
the first parasitic element (the section 142) electrically connected to the driving element via a first shorting bar;
the second parasitic element (the section 141) longer than the first parasitic element and electrically connected to the driving element via a second shorting bar;
the third parasitic element (the section 143) shorter than the second parasitic element.

2.	Koga (US 20180097277), herein after Koga.

Regarding independent claim 1,
Koga discloses an antenna arrangement comprising:
a substrate (a metal sheet 10, Fig 9A);
a ground plane (a ground plane 20, Fig 9A);

a first parasitic element (a parasitic element 130, Fig 9A) electrically connected to the driving element via a first shorting bar (a section S130, Fig 9A);
a second parasitic element (a parasitic element 1401, Fig 9A) electrically connected to the driving element via a second shorting bar (a section S1401, Fig 9A);
a third parasitic element (a parasitic element 1402, Fig 9A) shorter than the second parasitic element and electrically connected to the second parasitic element via a third shorting bar (a section S1402, Fig 9A); and
Lin does not teach:
the second parasitic element (the parasitic element 1401) longer than the first parasitic element;
a fourth parasitic element electrically separated from the first, second and third parasitic elements.

[AltContent: textbox (Koga (US 20180097277))][AltContent: arrow][AltContent: textbox (S1402)][AltContent: textbox (S1401)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1402)][AltContent: arrow][AltContent: textbox (1401)][AltContent: textbox (S130)][AltContent: arrow][AltContent: arrow][AltContent: textbox (110)]
    PNG
    media_image2.png
    287
    710
    media_image2.png
    Greyscale


Regarding independent claim 17,
Koga discloses an antenna assembly comprising:
a ground plane (a ground plane 20, Fig 9A);
a substrate (a metal sheet 10, Fig 9A); and

wherein the substrate has an antenna arrangement disposed thereon and comprising:
a first parasitic element (a parasitic element 130, Fig 9A) electrically connected to the driving element via a first shorting bar (a section S130, Fig 9A);
a second parasitic element (a parasitic element 1401, Fig 9A) electrically connected to the driving element via a second shorting bar (a section S1401, Fig 9A);
a third parasitic element (a parasitic element 1402, Fig 9A) shorter than the second parasitic element and electrically connected to the second parasitic element via a third shorting bar (a section S1402, Fig 9A); and
wherein the first parasitic element, the second parasitic element, the third parasitic element, and the fourth parasitic element each have a different length to cause the antenna arrangement to have a multi-resonant response to the input current signal received at the feed point (paragraph [0058]).
Lin does not teach:
the second parasitic element (the parasitic element 1401) longer than the first parasitic element;
a fourth parasitic element electrically separated from the first, second and third parasitic elements.

3.	Shambling et al (US 20110012800), herein after Shambling.

Regarding independent claim 1,
Shambling discloses an antenna arrangement comprising:
a substrate (a substrate, Fig 1; “a ground plane 13 of a substrate” paragraph [0036]);
a ground plane (a ground plane 43, Fig 4);
a driving element (an Isolated Magnetic Dipole (IMD) element 41, Fig 4) proximate to the substrate and electrically connected to the ground plane, the driving 
a first parasitic element (a parasitic element 421, Fig 4);
a second parasitic element (a parasitic element 422, Fig 4) longer than the first parasitic element;
a third parasitic element (a parasitic element 423, Fig 4) electrically connected to the second parasitic element via a third shorting bar (a section S423, Fig 4); and
a fourth parasitic element (a parasitic element 424, Fig 4) electrically separated from the first, second and third parasitic elements.
Shambling does not teach:
the first parasitic element (the parasitic element 421) electrically connected to the driving element via a first shorting bar;
the second parasitic element (the parasitic element 422) electrically connected to the driving element via a second shorting bar;
the third parasitic element (the parasitic element 423) shorter than the second parasitic element.

[AltContent: textbox (Shambling (US 20110012800))][AltContent: arrow][AltContent: textbox (Substrate)][AltContent: arrow][AltContent: textbox (F)]
    PNG
    media_image3.png
    385
    711
    media_image3.png
    Greyscale

[AltContent: textbox (Shambling (US 20110012800))][AltContent: arrow][AltContent: textbox (S423)][AltContent: arrow][AltContent: textbox (424)][AltContent: textbox (423)][AltContent: arrow][AltContent: arrow][AltContent: textbox (422)][AltContent: textbox (421)][AltContent: arrow]
    PNG
    media_image4.png
    294
    772
    media_image4.png
    Greyscale


Regarding independent claim 17,
Shambling discloses an antenna assembly comprising:
a ground plane  (a ground plane 43, Fig 4);
a substrate (a substrate, Fig 1; “a ground plane 13 of a substrate” paragraph [0036]); and
a driving element (an Isolated Magnetic Dipole (IMD) element 41, Fig 4) proximate the substrate and electrically connected to the ground plane, the driving element including a feed point (a feed point F, Fig 1) for receiving an input current signal;
wherein the substrate has an antenna arrangement disposed thereon and comprising:
a first parasitic element (a parasitic element 421, Fig 4);
a second parasitic element (a parasitic element 422, Fig 4) longer than the first parasitic element;
a third parasitic element (a parasitic element 423, Fig 4) electrically connected to the second parasitic element via a third shorting bar (a section S423, Fig 4); and
a fourth parasitic element (a parasitic element 424, Fig 4) electrically separated from the first, second and third parasitic elements;
wherein the first parasitic element, the second parasitic element, the third parasitic element, and the fourth parasitic element each have a different length to cause 
Shambling does not teach:
the first parasitic element (the parasitic element 421) electrically connected to the driving element via a first shorting bar;
the second parasitic element (the parasitic element 422) electrically connected to the driving element via a second shorting bar;
the third parasitic element (the parasitic element 423) shorter than the second parasitic element.

4.	Kuhn et al (US 20200271240), herein after Kuhn.

Regarding independent claim 10,
Kuhn discloses a communication system (a pressure relief valve monitoring device 10, Fig 8), comprising:
an antenna assembly (an antenna assembly ANT, Fig 8);
a communication assembly comprising a sensor transmission unit (a sensing circuitry 159, paragraph [0045]) communicatively connected to an acoustic sensor (a vibration sensor 252, Fig 8) and the antenna assembly; and
a pit lid (a cap body 40, Fig 8), wherein the antenna assembly is mechanically coupled to the pit lid;
wherein the pit lid is configured to provide a seal (a gasket 56, Fig 1A) at a top of a valve chamber (a valve assembly 22, Fig 8), and
wherein the acoustic sensor is physically coupled to a valve stem (a stem 28, Fig 8) within the valve chamber.
Kuhn does not teach:
the antenna assembly is positioned between the pit lid and a pipe; wherein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe
[AltContent: arrow][AltContent: textbox (ANT)][AltContent: textbox (Kuhn (US 20200271240))]
    PNG
    media_image5.png
    736
    626
    media_image5.png
    Greyscale

[AltContent: textbox (Kuhn (US 20200271240))]
    PNG
    media_image6.png
    786
    717
    media_image6.png
    Greyscale


5.	Webb et al (US 10276939), herein after Webb.
Webb discloses a communication system (a pit assembly 100, Fig 1), comprising:
an antenna assembly (a pit antenna 130, Fig 1); and

Webb does not teach:
a communication assembly comprising a sensor transmission unit communicatively connected to an acoustic sensor and the antenna assembly
herein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe, and
wherein the acoustic sensor is physically coupled to a valve stem within the valve chamber.
[AltContent: textbox (Webb et al (US 10276939))]
    PNG
    media_image7.png
    536
    605
    media_image7.png
    Greyscale



Genta discloses a communication system (a fuel vent pit assembly, Fig 3), comprising:
an antenna assembly (an antenna 366, Fig 3);
a communication assembly comprising a sensor transmission unit (a pressure sensor 354, Fig 3) communicatively connected to the antenna assembly; and
a pit lid (a pit cover 310, Fig 3), wherein the antenna assembly is mechanically coupled to the pit lid (Fig 3) and positioned between the pit lid and a pipe (a pipe 324, Fig 3);
wherein the pit lid is configured to provide a seal (a waterproof 380, Fig 5) at a top of a valve chamber (a pressure vent pit 216, Fig 3), and
	Genta does not teach:
the sensor transmission unit (the pressure sensor 354) communicatively connected to an acoustic sensor.
wherein the pit lid is configured to provide a seal at a top of a valve chamber within the pipe, and
wherein the acoustic sensor is physically coupled to a valve stem within the valve chamber.
[AltContent: textbox (Genta (US 20130013228))]
    PNG
    media_image8.png
    629
    574
    media_image8.png
    Greyscale

[AltContent: textbox (Genta (US 20130013228))]
    PNG
    media_image9.png
    411
    680
    media_image9.png
    Greyscale



Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a second parasitic element longer than the first parasitic element and electrically connected to the driving element via a second shorting bar”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lin (US 20080258979), Koga (US 20180097277) and Shambling (US 20110012800). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Lin, Koga and Shambling to include features of claim 1.
Dependent claims 2-9 are considered to be allowable by virtue of their dependencies on claim 1.

Dependent claims 11-16 are considered to be allowable by virtue of their dependencies on claim 10.
Regarding claim 17, prior art of record or most closely prior art fails to disclose, “a second parasitic element longer than the first parasitic element and electrically connected to the driving element via a second shorting bar”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lin (US 20080258979), Koga (US 20180097277) and Shambling (US 20110012800). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Lin, Koga and Shambling to include features of claim 17.
Dependent claims 18-20 are considered to be allowable by virtue of their dependencies on claim 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAI V TRAN/Primary Examiner, Art Unit 2845